This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A15-2026


                                 In re the Marriage of:
                             Todd James Lindsey, petitioner,
                                       Appellant,

                                           vs.

                                  Shirley June Lindsey,
                                       Respondent.


                               Filed September 26, 2016
                               Reversed and remanded
                                   Halbrooks, Judge


                               Scott County District Court
                                File No. 70-FA-14-3830

Jeffrey K. Priest, Priest Law Firm, Ltd., Eagan, Minnesota (for appellant)

Eric R. Parker, Johnson/Turner Legal, Forest Lake, Minnesota (for respondent)

      Considered and decided by Halbrooks, Presiding Judge; Johnson, Judge; and

Smith, John, Judge.





 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

HALBROOKS, Judge

       Appellant Todd Lindsey challenges the provisions of the judgment dissolving his

marriage to respondent Shirley Lindsey that require him to pay child support and to

secure his “support obligations” with a life-insurance policy. We reverse and remand.

                                           FACTS

       The parties married in 2011 and separated in 2014.         Appellant petitioned to

dissolve the marriage. After trial, the district court awarded the parties joint legal and

joint physical custody of their child, named appellant’s home as the child’s primary

residence, and awarded parenting time to respondent.           The judgment stated that

respondent could have additional parenting time if she reestablished a residence in the

Twin Cities area and ordered appellant to pay respondent spousal maintenance for two

years. The judgment also directed appellant to pay child support and ordered appellant to

obtain a $250,000 life-insurance policy to secure his “support obligations.”

       Respondent moved the district court to correct certain “clerical mistakes” and to

increase her parenting time. Appellant asked the district court to deny the motion. In the

alternative, appellant moved the district court to “correct” the judgment to eliminate his

spousal-maintenance obligation, order that respondent pay child support, and eliminate

his obligation to obtain life insurance.

       The district court entered an amended judgment, revising the calculation of the

parties’ combined parental income for determining child support (PICS) percentages and




                                             2
setting appellant’s child-support obligation to $670 per month but denying other relief.

This appeal follows.

                                     DECISION

                                             I.

       Appellant argues that the district court misapplied the child-support laws, causing

it to erroneously order him to pay child support. The interpretation of a statute is

reviewed de novo. In re Custody of D.T.R., 796 N.W.2d 509, 512 (Minn. 2011); see

Ramirez v. Ramirez, 630 N.W.2d 463, 465 (Minn. App. 2001) (stating that “[t]he

applicability of a statute is an issue of statutory interpretation, which appellate courts

review de novo”).1

       An “obligor” is “a person obligated to pay maintenance or support.” Minn. Stat.

§ 518A.26, subd. 14 (2014).2 A person with “primary physical custody of a child is


1
  Appellant argues that the district court set his child-support obligation based on Minn.
Stat. § 518.551, a repealed version of the child-support statute. See Minn. Stat. § 518.551
(2004) (reciting the child-support guidelines in effect until they were replaced by chapter
518A). Chapter 518A, the current child-support system, went into effect in January
2007. 2005 Minn. Laws ch. 164, §§ 26, 29 at 1919-25, amended by 2005 Minn. Laws 1st
Spec. Sess. ch. 7, § 28, at 3092-93. While the district court cites, once, “Minn. Stat.
§ 518.551[,]” that cite seems to be a typographical error; attached to the judgment is the
child-support worksheet associated with chapter 518A. Because we conclude that the
district court did not set appellant’s child-support obligation under the prior statute, we
ignore as harmless any error associated with the district court’s single reference to Minn.
Stat. § 518.551. See Minn. R. Civ. P. 61 (requiring harmless error to be ignored).

2
  Effective March 1, 2016, the 2015 legislature substantively amended this definition.
2015 Minn. Laws ch. 71, § 69, at 904-05. Because the district court entered its judgment
in October 2015, the 2014 version of the statute was in effect at all times relevant to this
appeal. Therefore, unless stated otherwise, we cite that version of this and other statutes
in this opinion. See Interstate Power Co. v. Nobles Cty. Bd. of Comm’rs, 617 N.W.2d
566, 575 (Minn. 2000) (noting that, generally, appellate courts apply the version of a

                                             3
presumed not to be an obligor for purposes of a child support order . . . unless section

518A.36, subdivision 3, applies or the court makes specific written findings to overcome

this presumption.” Id. “The parent having ‘primary physical custody’ means the parent

who provides the primary residence for a child and is responsible for the majority of the

day-to-day decisions concerning a child.” Id., subd. 17 (2014). Here, the judgment states

that appellant’s residence is the child’s primary residence. Therefore, appellant is the

child’s “primary physical custodian,” and unless an exception applies, he is presumed not

to be the obligor.

       Under the first exception, appellant may be a child-support obligor if “section

518A.36, subdivision 3, applies.” Id., subd. 14. That provision addresses computation of

basic support when parenting time is equal. Minn. Stat. § 518A.36, subd. 3 (2014).

Because respondent’s parenting time “is less than 45.1%,” the parties’ parenting time is

not equal, and the first exception to the presumption that appellant is not an obligor is

inapplicable.

       The second exception requires the district court to make “specific written

findings” to overcome the presumption that appellant is not the obligor. Minn. Stat.

§ 518A.26, subd. 14.     The judgment states: “While the parenting time awarded to

[respondent] is less than 45.1%, the Court finds that said parenting time is sufficient

given the current circumstances to justify the present award of child support.” This

finding shows that the district court imposed a support obligation on appellant but leaves


statute in effect when the appellate court rules on a case but that an exception applies
“when rights affected by the amended law were vested before the change in the law”).

                                            4
unclear why the parenting arrangement rebuts the presumption that appellant is not a

child-support obligor. The district court’s single, conclusory finding cannot constitute

the “specific written findings” required by Minn. Stat. § 518A.26, subd. 14 to rebut the

presumption. And because the rest of the judgment does not otherwise clarify the basis

for the district court’s decision on the point, we cannot say that the lack of the required

“specific written findings” can be ignored as a harmless error under Minn. R. Civ. P. 61.

       We remand for the district court to reevaluate the propriety of rebutting the

presumption that appellant is not a child-support obligor and, if it does so, to make

findings explaining its rationale for that decision. See Suleski v. Rupe, 855 N.W.2d 330,

338 (Minn. App. 2014) (remanding a parenting schedule when the district court did not

adequately explain why it imposed that schedule); Eisenschenk v. Eisenschenk 668

N.W.2d 235, 237 (Minn. App. 2003) (reversing and remanding the effective date of a

child-support obligation when the district court did not adequately explain its reason for

not applying the generally applicable rule on the subject), review denied (Minn. Nov. 25,

2003); Reif v. Reif, 426 N.W.2d 227, 231 (Minn. App. 1988) (remanding spousal

maintenance when the district court neither addressed the “preference” for permanent

maintenance nor made findings explaining why it did not apply that preference).

Additionally, because requiring appellant to pay child support would constitute a

deviation from the presumptively appropriate guideline child-support obligation, any

child-support obligation imposed on appellant on remand must be supported by the

findings and analysis relevant to a deviation from those guidelines.




                                             5
                                            II.

       Appellant challenges the requirement that he obtain $250,000 of life insurance “as

security for the support obligations.”3 “[W]hen maintenance or support payments are

ordered, the court may require sufficient security to be given for the payment of them

according to the terms of the order.” Minn. Stat. § 518A.71 (2014). Whether to require

security for maintenance and how much security to require are matters within the

discretion of the district court. Kampf v. Kampf, 732 N.W.2d 630, 635 (Minn. App.

2007), review denied (Minn. Aug. 21, 2007). Similarly, the district court has discretion

to require security for child support, even if the insured is the custodial parent. See

Hunley v. Hunley, 757 N.W.2d 898, 900-01 (Minn. App. 2008).

       Here, because we cannot review the district court’s rationale for requiring

appellant to pay child support, it is unclear whether appellant should, in fact, have a

child-support obligation to secure. Therefore, we reverse the requirement that appellant

secure his “support obligations” and remand for the district court to reevaluate its

decision to require a security interest in light of whatever decision(s) it makes on remand

regarding child support. On remand, the district court shall make findings explaining its


3
  It is not entirely clear whether the “support obligations” appellant must secure are his
basic child-support and medical-support obligations (no child-care support was awarded),
or whether “support obligations” includes his spousal-maintenance obligation. This
ambiguity, however, is not necessarily the fault of the district court: The definitional
section of chapter 518A does not define “support” but does define other support-related
terms in a way that leaves the scope of “support” somewhat unclear. Compare Minn.
Stat. § 518A.26, subd. 20 (2014) (defining “[s]upport money; child support” as “an
amount for basic support, child care support, and medical support” but not mentioning
maintenance) with Minn. Stat. § 518A.26, subd. 21 (2014) (defining a “[s]upport order”
to include awards of spousal maintenance and child support).

                                            6
decision regarding whether to require appellant to secure his obligations; specify whether

any required security is for appellant’s spousal-maintenance obligation, any child-support

obligation imposed on remand, or both; and make findings explaining the amount of any

security it requires.

       On remand, the district court shall have discretion to reopen the record, if it so

chooses.

       Reversed and remanded.




                                            7